Citation Nr: 0517497	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  01-06 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to October 
1967, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. Jurisdiction over the appeal has since been transferred 
to the White River Junction, Vermont, VA RO.

In March 2002, the veteran and his spouse testified at a 
hearing before a hearing officer at the RO. A transcript of 
that hearing is of record. A June 2005 Informal Hearing 
Presentation has been submitted in support of the claims.

The issue of entitlement to service connection for tinnitus 
is addressed in the remand following the Order section of the 
decision. Given slight inconsistencies in the 
characterizations of the issues during this appeal, and in 
the most recent Informal Hearing Presentation, the Board has 
recharacterized the issues as listed on the title page. No 
prejudice has resulted to the veteran from this action. 

FINDINGS OF FACT

1. All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.

2. The veteran did not engage in combat with the enemy.

3. The veteran does not have PTSD related to a verified 
service stressor.

4. The veteran's current hypertension was not present in 
service, or manifested within one year of the veteran's 
discharge from service, nor is hypertension shown to be 
etiologically related to service, or to a service-connected 
disability.

CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).

2. Hypertension was neither incurred in or aggravated during 
the appellant's active service, its incurrence or aggravation 
during such service may not be presumed, nor is hypertension 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The veteran filed his claims in May 2000. The record reflects 
that prior to the adjudication of his claim, the RO sent the 
veteran letters dated in May 2000 and August 2000, requesting 
that he complete enclosed forms providing information 
concerning in-service stressors which he felt caused and/or 
contributed to his post-traumatic stress disorder. The RO 
also sent a  VCAA letter dated in March 2002 that informed 
him of the evidence and information necessary to substantiate 
his claims for PTSD, hypertension and tinnitus; the 
information he should provide, to include specific details 
concerning his alleged service stressors and information and 
authorization necessary for the RO to obtain medical records 
on his behalf; the assistance that VA would provide to obtain 
evidence on his behalf; and the evidence that the veteran 
should submit if did not desire the RO to obtain the evidence 
on his behalf. Although the RO did not specifically inform 
the veteran that he should submit any pertinent evidence in 
his possession, the veteran was informed of the evidence that 
would be pertinent to his claim and to either submit such 
evidence or provide the RO with the information and 
authorization necessary for the RO to obtain such evidence. 
The Board is satisfied that the veteran was on notice of the 
fact that he should submit any pertinent evidence in his 
possession. Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

The Board further notes that the veteran's service medical 
records and personnel records have been obtained. In a March 
2002 hearing, the veteran testified to his stressors and was 
advised of the need to provide verifiable details as to his 
stressors, including the dates and complete names of any 
persons whom he knew died, and details as to the stressor 
events that he experienced, in order that such details could 
be verified. He was also asked to provide dates of treatment 
reportedly received at VA centers in Houston, Cleveland, and 
somewhere in Washington State. The RO also requested and 
received VA records from the Buffalo and Albany VA medical 
center (VAMC), pertinent to various conditions. However, the 
veteran has neither identified nor authorized VA to obtain 
any other medical evidence pertinent to his claims. In 
addition, the veteran has not responded to the RO's request 
for specific, verifiable details concerning his alleged 
service stressors. Neither the veteran nor his representative 
has identified any additional evidence or information that 
could be obtained to substantiate the claim. The Board is 
also unaware of any such available evidence or information. 
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

II. Factual Background

The service medical records and service personnel records 
reflect that the veteran served in Vietnam from March 1967 to 
September 1967. His military occupational specialty (MOS) was 
Personnel Specialist. He was attached to the 520th 
Transportation Batallion. He was a clerk typist as of March 
1967, Records Clerk as of April 1967, and patient as of July 
1967. He is the recipient of the National Defense Service 
Medal, and Republic of Vietnam Service Medal. He received no 
award or decoration indicative of engaging in combat with the 
enemy.

July 1965 enlistment examination reflects a sitting blood 
pressure reading of 120/78. No psychiatric or blood pressure 
abnormalities were noted. In July 1967 he was transferred 
from Vietnam to hospital in Pennsylvania for treatment for a 
skin condition. Subsequently, in August 1967, he underwent 
medical board examination for medical discharge due to the 
skin disorder. An August 1967 medical board examination 
revealed sitting blood pressure of 134/92, but no psychiatric 
or blood pressure abnormalities were noted. 

Post-service medical records reveal that the veteran filed a 
claim for compensation for a skin disorder in February 1968. 
On April 1968 VA examination recorded blood pressure was 
110/70. No psychiatric abnormalities were noted. Service 
connection for a skin condition was granted in July 1968.

On June 1978 VA hospitalization for a skin condition, blood 
pressure was recorded as 120/70.

An October 1981 private hospitalization summary for back 
injury reflects blood pressure readings of 140/84 on 
admission and 124/80 on discharge. Private records of back 
treatment from October 1981 to April 1982 reflect blood 
pressure readings for systolic ranging from 127 to 131, with 
diastolic unchanged at 80.

In September 1998 VA outpatient treatment notes, the examiner 
noted an assessment of hypertension.

In May 2000, the veteran filed claims of entitlement to 
service connection for PTSD, hypertension as secondary to 
PTSD, and tinnitus. 

VA outpatient treatment notes from 1998 to December 2000, 
include a psychiatric nursing note dated in June 2000 which 
reported that the veteran was a personnel specialist who took 
care of his unit's medical and personnel records. He related 
seeing on a daily basis the bodies of those killed in 
fighting and men coming in back from the field. He reported 
the sound of artillery overhead and that he lived in fear. 
The nurse noted a diagnosis of "rule out PTSD."

In letters dated in May and August 2000, the RO advised the 
veteran of the specific types of evidence necessary to 
support his claim for PTSD, as well as for hypertension and 
tinnitus claims.

In a January 2001 rating decision, the RO denied service 
connection for PTSD on the basis that the veteran's diagnosis 
of PTSD was not confirmed, and there were no specific details 
of stressors that would allow for verification. Service 
connection was denied for hypertension as secondary to PTSD. 
Service connection for tinnitus was denied on the basis that 
the condition was not shown in service, and the evidence was 
against the claim.

In a March 27, 2002 hearing before a hearing officer at the 
RO, the veteran testified to the effect that he was assigned 
to Headquarters of First Aviation Battalion. He reported 
stressors of incoming rocket and mortar artillery fire from 
enemy sources, seeing or dealing with casualties, and 
witnessing casualties and American service personnel killed 
in action, seeing Vietnamese personnel killed or wounded 
while on location in Saigon, and seeing body bags. He 
indicated that he remembered the name of one person who 
served with him, an officer named Griffin. It was noted that 
the veteran went to see a counselor at the Vet Center in 
Niagara one year prior, but nothing else developed from the 
visit. The veteran testified to nightmares, flashbacks, 
insomnia, and his belief that hypertension was caused by his 
PTSD. 

As to hypertension, he testified that it developed after 
service, and he believed it to be related to PTSD. He 
maintained that tinnitus was caused by exposure to acoustic 
trauma while stationed in Phu Loi near Saigon near the 
airstrip. He never sought treatment for tinnitus while in 
service, or thereafter, because he thought everyone had it, 
and it would go away. The veteran's spouse corroborated his 
testimony.

An April 2002 letter from a readjustment counseling therapist 
at the Vet Center reflects that the veteran attended one 
counseling session, and since the evaluation was not 
completed, the counselor was unable to make a diagnosis.

In a June 2005 Informal Hearing Presentation, the veteran and 
his representative argue that his helicopter company was 
involved in combat and support missions and he witnessed 
bodies of wounded crewmembers on a daily basis; that he was 
exposed to daily shelling of "headquarters" at Phu Loi, 
after which he experienced ringing in his ears that has 
persisted since service. The vet asserted through his 
representative that his requests for verification of 
stressors were never made by the RO, and that service 
connection is warranted for PTSD, hypertension, and tinnitus.

III. Analysis

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). In addition, 
hypertension may be presumed to have been incurred or 
aggravated in service if it was manifested to a compensable 
(10 percent) degree within one year of the claimant's 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304; Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

As regards the PTSD claim, the Board finds no evidence of a 
current diagnosis of PTSD that conforms to DSM-IV standards 
as required. Sparse evidence shows a VA psychiatry note with 
a diagnosis of "rule out PTSD" appended by the examining 
nurse, and no diagnosis is offered by the Vet Center's 
counselor who noted an incomplete evaluation from one 
counseling session, with no diagnosis. Despite numerous 
requests by the RO for verifiable details of stressor 
information, the veteran has not submitted or otherwise 
provided sufficiently detailed information and authorization 
regarding any pertinent evidence in support of his claim. As 
a layperson without the appropriate medical training and 
expertise, he simply is not competent to establish that he, 
in fact, suffers from PTSD, by his assertions alone. See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). Further, given lack of a confirmed 
diagnosis of PTSD, there is no duty to provide a VA 
examination or opinion regarding this issue, as argued. 

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. 
§ 1110. Hence, in the absence of proof of PTSD disability, 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection. Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998). Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In the instant case, the claim of entitlement to service 
connection for PTSD must be denied because the first 
essential criterion for a grant of service connection - 
competent evidence of the claimed disability - i.e. that the 
veteran has a DSM-IV compliant diagnosis of PTSD, has not 
been met. 

The Board notes that even assuming arguendo, that the veteran 
had a confirmed diagnosis of PTSD, there is also no evidence 
of record corroborating the alleged non-combat stressors 
proffered in support of the unconfirmed diagnosis. Although 
the veteran has asserted various stressors, he has not 
provided specific dates and locations of the reported 
incidents sufficient for verification despite repeated 
requests by the RO for such verifiable details. The United 
States Court of Appeals for Veterans Claims has held that, 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

In sum, the diagnosis fails to conform to the required DSM-IV 
standards. Further, there is no credible supporting evidence 
that the claimed in-service stressors occurred, and no 
evidence linking the alleged stressors to the veteran's 
current symptoms or to a PTSD diagnosis. Without such 
evidence, the claim must be denied.

As regards the claim for service connection for hypertension, 
the service medical records indicate essentially normal blood 
pressure readings, with no diagnosis or treatment of 
hypertension in service. Further, there is no indication of 
compensable disability from hypertension during the veteran's 
first post-service year. 38 C.F.R. §§ 3.307, 3.309. 

In fact, post-service records are absent any mention of 
hypertension until 1998, approximately 30 years after 
separation from service. The record does not contain 
competent medical evidence suggesting any causal relationship 
between hypertension and military service. Given the remote 
onset of hypertension over 30 years after separation from 
service, service connection for hypertension on a direct 
basis is unwarranted. 

The veteran and his representative argue for service 
connection on a secondary basis which is generally available 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury. See 38 C.F.R. § 
3.310(a). Secondary service connection also includes 
instances in which there is additional degree of disability 
of a non-service-connected condition due to aggravation by an 
established service- connected disorder. Allen v. Brown, 7 
Vet. App. 439 (1995). Given the prior denial of service 
connection for PTSD, the primary disability in this instance, 
the issue of a derivative service connection claim for 
hypertension - as secondary to PTSD - is moot.

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claims 
for service connection for PTSD and hypertension. In so 
concluding, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b).

ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for hypertension, to include as secondary 
to PTSD, is denied.


REMAND

The appellant asserts in written statements and in testimony 
before the hearing officer, that military noise exposure 
resulted in ringing in his ears in service, but he never 
sought treatment because he was told everyone had it and he 
thought it would eventually go away. 

The service personnel records confirm his assignment to the 
Aviation Group, from 1965 to his transfer to Vietnam in 1967, 
and his transfer to the 520th Trans. Bn. in Vietnam from 
March 1967 up until his July 1967 medical transfer to 
Pennsylvania. Post-service treatment notes show an assessment 
of tinnitus in September 1998. An April 2000 VA Audiology 
examination reflects complaints of tinnitus and high 
frequency hearing loss. The veteran has not yet been afforded 
a VA examination to assess the nature and severity of his 
hearing condition. 

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking service connection 
for tinnitus, to include a request that 
the appellant submit any pertinent 
evidence in his possession.

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant. If the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should 
so inform the appellant and his 
representative (if any) and request them 
to provide a copy of the outstanding 
evidence.

3.  When all indicated record 
development has been completed, the 
veteran should be scheduled for a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of his tinnitus disability. The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
examination report. Based upon the 
examination results and the claims 
folder review, an opinion should be 
expressed with respect to the disability 
at issue as to whether it is likely, at 
least as likely as not, or less likely 
than not that recurrent tinnitus is 
etiologically related to military noise 
exposure during the veteran's period of 
active duty. The rationale for all 
opinions expressed must be provided.

4.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
claim based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria. If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


